Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

 ELLIOT HICKEY, individually and on behalf
 of all others similarly situated,
                                                      Case No. 0:19-CV-61783-UNGARO/HUNT
                Plaintiffs,

 vs.

 STRALEY & OTTO, P.A.,

                Defendant
                                                  /

                       REPLY IN SUPPORT OF MOTION TO DISMISS
                      FIRST AMENDED CLASS ACTION COMPLAINT

        Defendant, STRALEY & OTTO, P.A. (“Defendant”), by and through undersigned

 counsel, and pursuant to Local Rule 7.1(c), hereby files its Reply to Plaintiff’s, ELLIOT

 HICKEY, Response in Opposition to Defendant’s Motion to Dismiss First Amended Class

 Action Complaint and Incorporated Memorandum of Law (the “Response”) [DE 18], and states

 as follows:

        In his Response, Plaintiff fails to offer a single decision that addresses or contradicts the

 authority relied on by Defendant seeking dismissal of Plaintiff’s claims. Instead, Plaintiff offers

 misplaced arguments and relies on inapplicable authority to oppose Defendant’s Motion to

 Dismiss First Amended Complaint and Incorporated Memorandum of Law (the “Motion to

 Dismiss”). [DE 16] As set forth in detail in Defendant’s Motion to Dismiss, Counts I and II of

 Plaintiff’s Amended Complaint warrant dismissal for failure to state a cause of action upon

 which relief can be granted because the Collection Letter attached as an exhibit to the Amended

 Complaint clearly reflects that it complies with the disclosure and notice requirements under

 sections 1692g(a)(5) and 1692e(11) of the federal Fair Debt Collection Practices Act



                                                                                     304462271v1 1022810
Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 2 of 6
                                                      Case No. 0:19-CV-61783-UNGARO/HUNT


 ("FDCPA"). [DE 14, ¶ 16 Ex. “A”] Likewise, as Plaintiff’s third claim, based on an alleged

 violation of section 1692g(b) of the FDCPA, stems from the meritless claim asserted in Count I

 of the Amended Complaint, the Court should dismiss Count III of the Amended Complaint with

 prejudice.

         First, Plaintiff argues that the statement required under section 1692g(a)(5) of the

 FDCPA is a compulsory statement, despite the limiting language, “if different from the current

 creditor,” included in clause 5 of section 1692g(a) of the FDCPA. [DE 18, ¶ 14-15] Plaintiff

 proposes that the two opinions offered by Defendant to support dismissal of Plaintiff’s section

 1692g(a)(5) claim “do not faithfully apply the law.” Id. However, contrary to his unsupported

 position, the Shimek and Stojanovski courts considered virtually identical claims as the claim

 asserted by Plaintiff here, and properly determined that the claim lacked merit. See Shimek v.

 Weissman, Nowack, Curry & Wilco, P.C., 323 F. Supp. 2d 1344, 1349 (N.D. Ga. 2003) aff'd, 374

 F.3d 1011 (11th Cir. 2004); Stojanovski v. Strobl & Manoogian, P.C., 783 F. Supp. 319, 324

 (E.D. Mich. 1992). In Shimek, the plaintiffs complained that the defendant “violated Section

 1692g(a)(5) of the FDCPA by failing to offer to provide the name and address of Plaintiff’s

 original creditors, or, alternatively, by providing the name but not the address of the original

 creditors.” 323 F. Supp. 2d at 1348-49. The court correctly found that inclusion of the section

 1692g(a)(5) language in a debt collection letter when the current creditor is the original creditor

 would in itself be a violation of the FDCPA because it would mislead consumers. See id.

 Similarly, in Stojanovski, the plaintiff complained that the letter violated section 1692g(a)(5) of

 the FDCPA “because it [did] not inform the consumer that the debt collector will not provide the

 name and address of the original creditor if it’s not the current creditor.” 783 F. Supp. at 324.

 The court found that there “was no indication that [the creditor] Chrysler was not the original



                                                 2
                                                                                    304462271v1 1022810
Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 3 of 6
                                                       Case No. 0:19-CV-61783-UNGARO/HUNT


 creditor, and in fact it [was] conceded that Chrysler was the original creditor.” Id. As such, the

 court held that, “[a]s Chrysler is the original creditor, there is no reason for defendant to insert

 language comporting with the last clause of section 1692g(a)(5).” Id.

        Instead of offering authority that concerns a debt collector’s disclosure requirements

 under section 1692g(a)(5) of the FDCPA, Plaintiff cites to Bishop v. Ross Earle & Bonan, P.A.,

 which deals with the requirement to notify consumers of their right to dispute the debt in writing

 under section 1692g(a)(3) of the FDCPA. 817 F.3d 1268 (11th Cir. 2016). What Plaintiff fails

 to appreciate though, is that clause 3 of section 1692g(a) of the FDCPA does not provide the

 same limitation as the statement required under section 1692g(a)(5). Section 1692g(a)(3) of the

 FDCPA requires that a debt collector include “a statement that unless the consumer, within thirty

 days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

 will be assumed to be valid by the debt collector.” However, section 1692g(a)(5) of the FDCPA

 requires that a debt collector include “a statement that upon the consumer's written request

 within the thirty-day period, the debt collector will provide the consumer with the name and

 address of the original creditor, if different from the current creditor.”            Since section

 1692g(a)(3) of the FDCPA does not have the same limitation as section 1692g(a)(5), Plaintiff’s

 reliance on Bishop is of no significance and provides no value to the Court. In line with the

 reasoning set forth in Shimek and Stojanovski, and because Plaintiff failed to provide this Court

 with any authority that contradicts the sound authority relied on by Defendant, the Court should

 dismiss Count I of Plaintiff’s Amended Complaint with prejudice.

        Similar to Plaintiff’s feeble attempt to oppose Defendant’s grounds for dismissal of

 Count I of the Amended Complaint, Plaintiff, again, fails to direct this Court to any salient

 authority that merits consideration by the Court in disposing of Count II. Plaintiff argues that



                                                  3
                                                                                      304462271v1 1022810
Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 4 of 6
                                                       Case No. 0:19-CV-61783-UNGARO/HUNT


 Defendant’s “failure to identify itself in the Collection Letter as a debt collector is absolutely a

 violation of § 1692e(11) of the FDCPA.” [DE 18, ¶ 21] In support of his position, Plaintiff

 relies on Edwards v. Niagara Credit Sols., Inc., to argue that the Collection Letter violated

 section 1692g(a)(3) of the FDCPA because “a debt collector must disclose in all communications

 with a debtor that the message is from a debt collector.” 584 F.3d 1350, 1351 (11th Cir. 2009)

 (emphasis added). Unlike the facts present in this case, which concern an “initial written

 communication” by Defendant, Edwards analyzed a debt collector’s obligations under section

 1692e(11) of the FDCPA as to “subsequent communications” only. See id. at 1354 n.4. (“All

 the communications alleged in this case were “subsequent communications” within the meaning

 of § 1692e(11).”). Moreover, Edwards deals with messages a debt collector left on an answering

 machine. See id. at 1352. It is clear that Plaintiff fails to appreciate the distinction between

 initial and subsequent written communications, as well as the obligations imposed by the

 FDCPA on debt collectors regarding each type of communication. See Lorandeau v. Capital

 Collection Serv., 2011 U.S. Dist. LEXIS 101994, *15 (E.D. Pa. Sept. 8, 2011) (“The FDCPA

 provides bifurcated disclosure requirements for initial notices and subsequent notices.”). As the

 only communication complained of by Plaintiff here is an initial written communication, a

 plain reading of section 1692e(11) of the FDCPA does not require a debt collector to disclose

 that the communication is from a debt collector. [DE 14, ¶ 45] (“the Collection Letter was the

 first and only communication Defendant mailed to Plaintiff within the applicable 30-day

 window.”).     Instead, section 1692e(11) of the FDCPA requires disclosure that “the

 communication is from a debt collector” only when it is a “subsequent communication” by a

 debt collector. In sum, Plaintiff’s Response fails to provide this Court with any basis to deny




                                                  4
                                                                                     304462271v1 1022810
Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 5 of 6
                                                        Case No. 0:19-CV-61783-UNGARO/HUNT


 Defendant’s Motion to Dismiss. Accordingly, Count II of the Amended Complaint should be

 dismissed with prejudice as a matter of law.

        In Count III of Plaintiff’s Amended Complaint, he attempts to assert a violation of

 section 1692g(b) of the FDCPA. This claim, however, hinges on whether Plaintiff asserts an

 actionable claim for a violation of section 1692g(a)(5) of the FDCPA in Count I of the Amended

 Complaint. As stated supra, Plaintiff’s section 1692g(a)(5) claim fails as a matter of law

 because the Collection Letter satisfies the disclosure requirements under the FDCPA. Upon the

 Court’s determination that Count I of the Amended Complaint fails as a matter of law, the

 dismissal with prejudice of Count III is also warranted.

        Based on the foregoing, this Court should dismiss Plaintiff’s Amended Complaint, in its

 entirety, with prejudice since there are no facts Plaintiff could allege to support a violation of the

 FDCPA.

                                                    s/ Peter A. Hernandez
                                                    Barbara Fernandez
                                                    Florida Bar No. 0493767
                                                    bfernandez@hinshawlaw.com
                                                    Peter A. Hernandez
                                                    Florida Bar No. 64309
                                                    pahernandez@hinshawlaw.com
                                                    HINSHAW & CULBERTSON LLP
                                                    2525 Ponce de Leon Blvd.
                                                    4th Floor
                                                    Coral Gables, FL 33134
                                                    Telephone: 305-358-7747
                                                    Facsimile: 305-577-1063
                                                    Attorneys for Defendant STRALEY & OTTO,
                                                    P.A.




                                                   5
                                                                                      304462271v1 1022810
Case 0:19-cv-61783-UU Document 20 Entered on FLSD Docket 10/04/2019 Page 6 of 6
                                                   Case No. 0:19-CV-61783-UNGARO/HUNT


                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

 the following:

 Thomas J. Patti. Esq.
 Law Offices of Jibrael S. Hindi
 110 S.E. 6th Street
 17th Floor
 Ft. Lauderdale, FL 33301
 Tel: 954-907-1136
 Fax: 954-529-9540
 Email: tom@jibraellaw.com;
 Jibrael@jibraellaw.com
 Attorneys for Plaintiffs

                                                s/ Peter A. Hernandez
                                                Barbara Fernandez
                                                Florida Bar No. 0493767
                                                bfernandez@hinshawlaw.com
                                                Peter A. Hernandez
                                                Florida Bar No. 64309
                                                pahernandez@hinshawlaw.com
                                                HINSHAW & CULBERTSON LLP
                                                2525 Ponce de Leon Blvd.
                                                4th Floor
                                                Coral Gables, FL 33134
                                                Telephone: 305-358-7747
                                                Facsimile: 305-577-1063
                                                Attorneys for Defendant STRALEY & OTTO,
                                                P.A.




                                               6
                                                                                304462271v1 1022810
